DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s cited reference EP3013070 (Jensen et al hereinafter Jensen).

Regarding claim 1, Jensen discloses a method (figs. 3-7) comprising: receiving, by a hearing device at a first location (item 30), a first signal output by a local microphone that is a part of the hearing device (item 68), the first signal representative (figs. 3-7, item 56) of a degraded version of audio content as detected by the local microphone (figs.3-7 item 56), the audio content provided by an audio source at a second location and degraded by noise (para. 96); receiving, by the hearing device, a second signal 
Regarding claim 7, Jensen also teaches wherein the relatedness factor between the first signal and the second signal is a coherence between the first signal and the second signal (para. 27, the processing unit can further be configured to determine a level difference between the electrical sound signals and the noiseless electrical sound signals in order to determine a noise level. The level difference between the electrical sound signals and the noiseless electrical sound signals corresponds to the noise level. Thus, the level of the electrical sound signals generated from the acoustical sound 
Regarding claim 10, Jensen also teaches wherein the relatedness factor is at least one of a speech onset included in the first and second signals and an envelope of the first and second signals (para. 26, 27, 88, 100). Regarding claim 11, Jensen also teaches wherein the noise comprises at least one of background noise and reverberation noise (para. 27, 35, 59). Regarding claim 12, Jensen also teaches temporally aligning, by the hearing device, the first and second signals prior to determining the relatedness factor between the first and second signals (para. 97). Regarding claim 17, Jensen discloses a hearing device (figs. 1-7) comprising: a processor (para. 52, processor 34); and a memory (para. 52, 93 memory 36) storing instructions executable by the processor to: receive a first signal (item 68) output by a local microphone that is a part of the hearing device and it at a first location, the first signal representative of a degraded version of audio content as detected by the local microphone, the audio content provided by an audio source at a second location and degraded by noise (figs.3-7 item 56); receive a second signal (figs. 3-7, item 26) from a remote microphone system located in proximity of the second location, the second 
Regarding claim 20, Jensen also teaches wherein the hearing device is further configured to: mix the enhanced first signal and the second signal to output a mixed signal; and provide an audible signal representative of the mixed signal to a user of the hearing device (para. 46, 100).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and in view of US2018/0277137 (Elko et al hereinafter Elko).
Regarding claim 8, Jensen does not disclose wherein: the determining of the coherence between the first signal and the second signal comprises determining a frequency spectrum-based short-term coherence value representative of the coherence between the first signal and the second signal for a portion of the first signal; and the applying of the signal enhancing operation to the first signal comprises determining, based on the short-term coherence value, a gain model for the portion of the first signal, and applying the gain model to the portion of the first signal. 
However, a frequency spectrum-based short-term coherence and a gain model are well known in the art. For instance, in the same field of the invention, Elko teaches an audio processing system for reducing reverberation in an audio signal including a short-term coherence-based signal processing with a gain model (para. 37, 39, 40, 44, 45, 57, 58 73, 83).

.
Regarding claim 9, Elko also teaches wherein the short-term coherence value is based on a cross power spectral density of the first and second signals, a power spectral density of the first signal, and a power spectral density of the second signal (para. 39). 


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and in view of US2018/0176696 (Voigt Pedersen).

Regarding claim 14, Jensen does teach wherein: the applying of the signal enhancing operation to the first signal comprises applying a gain G(f,t) based on the relatedness factor to the first signal to output a gain enhanced first signal; the method further comprises: mixing, by the hearing device, the gain enhanced first signal and the second signal to output a first mixed signal configured to provide the user with intelligibility and externalization of the audio content (figs. 4, and 7, para. 46, 50, 56-59, 68, 100).
Jensen does not explicitly disclose applying, by the hearing device, an opposite gain 1-G(f,t) that is opposite the gain G(f,t) to the first signal to output an opposite gain enhanced first signal configured to provide the user with spatial awareness associated with the audio content; mixing, by the hearing device, the first mixed signal with the 
However, an opposite gain is configured to provide the user with spatial awareness associated with the audio content is well known in the art. For instance, in the same field of the invention, Voigt Pedersen teaches a binaural hearing device system having a signal processor for processing audio signal with an opposite gain/gain reduction control (para. 48, 56, 132, 202, 254).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching by Voigt Pedersen in Jensen in order to maximize comfort, speech intelligibility for a hearing aid user (Voigt Pedersen: para. 5).

Regarding claim 15, Voigt Pedersen also teaches wherein the gain G(f,t) is configured to emphasize early reflections to improve the externalization of the audio content (para. 254). Regarding claim 16. Voigt Pedersen also teaches wherein the opposite gain 1-G(f,t) is configured to emphasize late reverberation associated with one or more audio sources other than the audio source (para. 254).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 13 “detecting, by the hearing device, an envelope of the second signal; identifying, by the hearing device based on the envelope, a portion of the second signal that does not include speech content; identifying, by the hearing device, a portion of the first signal that is temporally aligned with the portion of the second signal; abstaining, by the hearing device, from determining the relatedness factor for the identified portion of the first signal; and applying, by the hearing device, a gain model dependent on the envelope to the identified portion of the first signal.”. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699